Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “add a global identifier to the request that is derived from a process address space identifier (PASID) assigned to the first application and a compute node identifier for the first compute node, wherein the global identifier is for use by a manager for the fabric to manage and monitor the request, if granted.”  Independent claims 10, 18 and 22 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Ghetie et al. (US 2005/0114541) teaches receiving a request from a first application to be hosted by the first compute node, the request to include parameters for a point to point connection routed through at least one switch included in the fabric, the parameters to include a targeted second application hosted by a second computing node coupled with the fabric and a requested bandwidth through the fabric to meet one or more quality of service (QoS) requirements for the point to point connection, adding an identifier to the request, and forwarding the request with the global identifier to the manager (See pages 10-11 of the Office Action dated December 30, 2020).
Ghetie does not teach that the identifier is a global that is derived from a process address space identifier (PASID) assigned to the first application and a compute node identifier for the first compute node, wherein the global identifier is for use by a manager for the fabric to manage and monitor the request, if granted.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-7, 9-16 and 18-26 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478